Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.
	   This Office action addresses claims 1-16.  Claims 7-9 remain withdrawn from consideration.  Although claims 1 and 10 have been amended, claims 1-6 and 10-16 remain rejected under 35 USC 103 for the reasons of record.  This action is non-final. 


Claim Rejections - 35 USC § 103
Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20150140359).
Regarding claims 1, 10, and 16, the reference is directed to a lithium ion battery negative electrode comprising a composite material comprising an active material (11) and a metal oxide (12) on the surface of the active material (abstract, Fig. 1).  Regarding claims 4 and 13, the metal oxide is a nanoparticle (abstract, Fig. 1).  Regarding claims 6 and 15, the active material 
Regarding claims 2 and 11, disclosure of the silicon average particle size of 1-30 microns ([0067]), plus twice the nanoparticle’s average particle size of 1-30 nm ([0077]), as a whole, overlaps with the claimed composite material D50 of 9-30 microns.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).   
Park et al. do not expressly teach that the ratio of the specific surface area (SSA) of the composite material to the SSA of the active material being 1-6, as recited in claims 1 and 10.  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the range of SSA(composite)/SSA(active material) of the reference would overlap the claimed range of 1-6.  As is known to a person skilled in the art, for a simple substance in powder form, the SSA of that substance is primarily a function of the particle size thereof.  In a mixture having two or more substances, the SSA of the mixture will be a function of the particle sizes of the individual substances, and the weight ratio of the substances.  For each of these variables, the disclosure of Park et al. either anticipates or renders obvious the corresponding claimed variables.  Therefore, the range of the ratio of the SSA(composite)/ SSA(active material) of Park et al. would overlap with the claimed range of 1-6, therefore rendering it obvious.  To be more specific, the SSA(active material) is based primarily on the per se is not explicitly claimed).  Regarding the contribution of the nanoparticles to the SSA(composite), as noted above, the reference teaches that the metal oxide is 0.1 to 5 wt% of the composite material, which anticipates the claimed range of 0.1 to 15%.  The nanoparticles are also disclosed as having an average diameter of 1-30 nm ([0077]), which anticipates the claimed D50 of 0.5-100 nm.
Based on the metrics noted above concerning particle size of and content ratio between the silicon active material and the metal oxide nanoparticles of Park et al., including the fact that two of these ranges are anticipated and one range is rendered obvious because of overlap, it can therefore be concluded that the ratio of the SSA(composite)/SSA(active material) of Park et al. would overlap with the claimed range of 1-6.  Accordingly, the claims would be rendered obvious.  

Response to Arguments

Applicant’s arguments filed November 4, 2020 have been fully considered but they are not persuasive insofar as they apply to the present rejections.  Applicants state that the specific surface area (SSA) is related to four factors:  particle size, particle shape, content (weight ratios), and type of material.  Applicants state that “the fact that metal oxide particles being smaller does not necessarily lead to a larger specific surface area as specific surface area is inversely related to the density of a material.”  With respect to Applicant’s statements, the Office does not dispute the particle size of the silicon core of Park is 2-3 orders of magnitude (a factor of 100-1000 times) higher than the particle size of the nanoparticles.  Further, it is presumed that the silicon core and the nanoparticles are both substantially spherical in Park (factor 2).  Regarding any density difference (factor 4) between silicon and titanium dioxide affecting the SSA, it is noted that TiO2 has a density approximately twice that of silicon (4.2 vs. 2.3).  However, this factor of approximately two is not enough to offset the difference in SSAs of the core and the nanoparticles, due to the very large difference in particle size (measured in orders of magnitude).  Additionally, it is noted that the Si of the reference can be alloyed with much heavier elements such as Fe (Example 1), offsetting and possibly reversing this base factor of about 2.   Furthermore, it is contended that the amount of the nanoparticles (0.1-5%) makes it such that the contribution of the nanoparticles to the overall SSA decreases as the amount lowers toward 0.1%.  In effect, at very low concentrations, the contribution would be negligible.  Thus, the SSA ratio as recited in the claim would be 1.0 or just over 1.0 at such low levels.  
In sum, the position is reiterated that the very large difference in particle size has a far greater effect on surface area than any density difference between the materials.  The low mass content of nanoparticles further decreases their contribution to the overall SSA.  Accordingly, even with these additional considerations, the Office maintains the position taken in the rejection. 
Applicants also argue that in Example 1, the Si/Fe alloy is in a ribbon form and therefore the SSA or particle size of this cannot be readily ascertained.  However, it is noted that such intermediate product that is subsequently ball milled to produce a powder ([0143]).  Accordingly, Applicant’s argument is not persuasive. 
As a way to potentially advance prosecution, Applicant is encouraged to consider amending the independent claims to recite a SSA ratio of 1-2.5 and a metal oxide weight percent of 0.1-15%.  These recommendations are based on the data presented in Applicant’s Table 1.  The Office takes the position that both the SSA ratio and the weight percent are critical variables, such that when values are outside the above specified ranges, the batteries do not appear to perform as well (Comparative Examples 1-4).  Applicant is encouraged to discuss this data in the next response in an attempt to explain criticality/unexpected results of the ranges.  The Office further takes the position that the SSA ratio should be restricted to 2.5 (Example 8) or lower or 2.0 (Example 7) or lower because the data in Example 9 (4.0 ratio) shows a significant dropoff in performance.  As evidenced by Comparative Example 3, 92.2% and 93.3% in the first two columns are not considered to be good results, and these are comparable with Example 9. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 19, 2021